11-2082-ag
         Tian v. Holder
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A098 994 590
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3rd day of May, two thousand twelve.
 5
 6       PRESENT:
 7                PETER W. HALL,
 8                GERARD E. LYNCH,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       ZHI KAI TIAN,
14                Petitioner,
15
16                        v.                                    11-2082-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Luis E. Perez, Senior
27                                     Litigation Counsel; Elizabeth D.
28                                     Kurlan, Trial Attorney, Office of
29                                     Immigration Litigation, U.S.
30                                     Department of Justice, Washington
31                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Zhi Kai Tian, a native and citizen of China,

 6   seeks review of the April 27, 2011, decision of the BIA

 7   affirming the June 1, 2009, decision of Immigration Judge

 8   (“IJ”) William Van Wyke, denying Zhi Kai Tian’s application

 9   for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Zhi Kai Tian, No.

11   A098 994 590 (B.I.A. Apr. 27, 2011), aff’g No. A098 994 590

12   (Immig. Ct. N.Y. City June 1, 2009).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008) (internal quotation marks omitted).   The applicable

19   standards of review are well established.    See 8 U.S.C.

20   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

21   162, 165-66 (2d Cir. 2008).   For asylum applications

22   governed by the REAL ID Act, such as the application in this


                                   2
 1   case, the agency may, considering the totality of the

 2   circumstances, base a credibility finding on an asylum

 3   applicant’s demeanor, the plausibility of his account, and

 4   inconsistencies in his statements and other record evidence,

 5   without regard to whether they go “to the heart of the

 6   applicant’s claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 7   Lin, 534 F.3d at 163-64.

 8       Substantial evidence supports the agency’s adverse

 9   credibility determination.    In finding Tian not credible,

10   the IJ reasonably relied in part on Tian’s hesitant and

11   unresponsive demeanor while testifying.     See 8 U.S.C.

12   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d

13   77, 81 n.1 (2d Cir. 2005).    The IJ’s demeanor finding was

14   further supported by specific examples of contradictory

15   testimony.     See Li Hua Lin v. U.S. Dep’t of Justice, 453

16   F.3d 99, 109 (2d Cir. 2006) (“We can be still more confident

17   in our review of observations about an applicant’s demeanor

18   where, as here, they are supported by specific examples of

19   inconsistent testimony.”).    Indeed, the IJ reasonably found

20   discrepancies between Tian’s testimony and a letter from his

21   mother, for which Tian was unable to provide a compelling

22   explanation.     See 8 U.S.C. § 1158(b)(1)(B)(iii); see also


                                     3
1    Majidi, 430 F.3d at 80-81.   Thus, we find no error in the

2    IJ’s denial of Tian’s application for asylum, withholding of

3    removal, and CAT relief on credibility grounds.   See Paul v.

4    Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

5        For the foregoing reasons, the petition for review is

6    DENIED.   As we have completed our review, petitioner’s

7    pending motion for a stay of removal in this petition is

8    DENIED as moot.

 9                                FOR THE COURT:
10                                Catherine O’Hagan Wolfe, Clerk
11




                                   4